PER CURIAM.
Under the circumstances, there was no reversible error in the prosecutor’s cross-examination concerning the failure of the defendant to secure a witness who might substantiate his claimed defense. See Miller v. State, 582 So.2d 85 (Fla. 3d DCA 1991), and cases cited therein; see also, State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
As the State concedes, the judgment as to count XIII should be amended to reflect the jury’s finding that the defendant was *508guilty of petit theft rather than grand theft.
Affirmed as modified.